DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claim 26 is rejected as vague and indefinite, because it recites a “method of treatment . . . to a human patient in need of treatment”, but does not recite what is being treated, and by implication, what human patient is in need of treatment.  It thus seems to potentially recite treatment of any and every disease and disorder, to include ones not yet know.
Claim 27 is rejected as dependent on the rejected base claim 26, but is also rejected in view of further additional reasons.  Claim 27 recites the limitation “to lower the patient’s lipid level, have an appropriate anti-inflammatory or other therapeutic effect”.  The limitations “other therapeutic effect” and “appropriate” are vague and indefinite, and subject to many different interpretations.  The limitation “to lower the patient’s lipid level” is further vague and indefinite, because it is unclear which lipids the claim refers to, e.g. is it body mass (i.e. weight reduction), it is circulating lipids, is it cholesterol, is it LDL, or is it even HDL (which, unlike LDL, is beneficial)?

Claim Rejections - 35 USC § 103

Claims 1, 2, 4-9, 11-13, 15, 16, 20, 21 and 23-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Palem et al., “Influence of atorvastatin calcium-cyclodextrin complexation on solubility, stability and pharmacodynamics acitivity”, Acta Pharmaceutica Sciencia, Volume 51, 2009, PP: 297-312 (“Palem”), further in view of US 20080269314 (“Debetten-Court”), Patel et al., Solid-state characterization and dissolution properties of the lovastatin hydroxypropyl--cyclodextrin inclusion complex, Pharmaceutical Technology, Feb. 2007; 37, 2: 72-82 (“Patel”), US 20060052437 to Scaramuzzino (“Scaramuzzino”), US 2009/0312355 to Bachovchin et al. (“Bachovchin”), and WO 0035425 A1 to Kerc (“Kerc”).
Palem discloses a study with an objective to improve the solubility, stability and dissolution rate of atorvastatin calcium (ATN Ca), by complexing it with hydroxypropyl--cyclodextrin. (HPCD). Palem discloses a pharmaceutical composition of complexed atorvastatin calcuim-hydroxypropyl--cyclodextrin (ATN Ca-HPCD) in an aqueous solution and pH of 7.4 and 6.8, and phosphate buffer, and a method for improving the solubility, stability and dissolution rate of ATN Ca by complexing it with HPCD.  Palem discloses the % and solubility concentration as claimed. (p. 297, 298, Fig. 1 and 2, Tables 2 and 3).  Palem further discloses the method of making of Applicant’s claim 20, except for the lyophilizing step.  (p. 298, Materials and Methods section).
Palem discloses that atorvastatin calcium is used as hypolipidemic agent, and in the treatment of osteoporosis, benign prostatic hyperplasia (p. 297).  Palem discloses also intraperitoneal injections into rats, and analyzing for total cholesterol, triglycerides and HDL levels (p. 306-308).  Specifically, the in vivo experiments are at the indicated pages.  The Materials and Methods section quite explicitly provides that the injections were done by peritoneal injections of aqueous suspensions of pure drug and spray dried complex (i.e. with HPCD), respectively.

    PNG
    media_image1.png
    81
    511
    media_image1.png
    Greyscale
 (p. 301)
Applicant’s claims similarly recite atorvastatin complexed with cyclodextrin/ HPCD in an aqueous solution and in the same pH range.  As noted above, the % and solubility concentration are also disclosed in Tables 2 and 3, as are studies wherein serum cholesterol levels were first elevated in an experimental model, and then lowered as a result of the treatment.
Although Palem does not explicitly disclose administering this composition into a human being, it states with respect to the studies in rats that “[f]urther studies are recommended to prove their therapeutic utility in human beings” (p. 311).  In view of the above disclosure of the utility in human beings, and the studies of the composition with successful results in rats, it would have been obvious to a person of skill in the art to administer the composition in human beings motivated by the desire to achieve a therapeutic effect.  Further, Palem discloses that atorvastatin is a potent lipid lowering agent, which is used as a hypolipidemic agent, and for treatment of other diseases, such as Alzheimer’s disease, which specifically would indicate to one of skill in the art that the treatment is in humans (p. 297).  Palem also discloses that atorvastatin calcium is used as hypolipidemic agent, and in the treatment of osteoporosis, benign prostatic hyperplasia (p. 297).  Palem also discloses intraperitoneal injections into rats, and analyzing for total cholesterol, triglycerides and HDL levels (p. 306-308).  
Palem does not explicitly disclose employing lyophilized particles of complexed atorvastatin with hydroxypropyl--cyclodextrin.  However, Patel discloses preparing a spray-dried complex of ATN Ca-HPCD, which a person of skill in the art would have found to be a technique comparable to freeze-drying (lyophilization), based on which the skilled artisan would have been motivated to employ a freeze-drying guided by the disclosure of Palem alone.
Debetten-Court specifically discloses lyophilizing a liquid solution of -cyclodextrin and atorvastatin.  “Beta-Cyclodextrin is dissolved in an appropriate amount of water for injection (WFI) to afford a 20% w/w concentration. Crystalline atorvastatin calcium (U.S. Pat. No. 5,969,156) is added to the solution and the final concentration of the solution contained 10 mg/ml of atorvastatin calcium. The solution is lyophilized as described in Method A to afford a lyophilized cake which contains amorphous atorvastatin calcium.” ([0089]).”  Since the same reconstituted lyophilized particles are prepared, as claimed by Applicant, they will have the same properties of degradation, as per Applicant’s claims 12 and 13.
Although cumulative to this rejection, it is also noted that (the process of preparation of) inclusion complexes in aqueous solutions of other statins (e.g. lovastatin, also claimed by Applicant) with cyclodextrin, e.g. hydroxypropyl--cyclodextrin, are also disclosed in the art, such as in Patel.  The author reports that the preparation of this inclusion complex overcomes lovastatin’s poor solubility.
As further cumulative art, particularly vis-à-vis administration in humans specifically, Scaramuzzino relates to the therapeutic combination of an HMG-CoA reductase inhibitor (statin) and a nitrate ester in a pharmaceutical composition, which is useful mainly for the preparation of medicaments for the prevention and treatment of coronary diseases like myocardial infarction and cerebrovascular diseases like stroke, and for treatment of hyperlipidemia (lowering the patient’s lipid level) in patients. ([0001], claim 1, [0085], claim 28).  The statins are atorvastatin, metavastain, simvastatin, and other statins. (claim 2).  
Scaramuzzino disclose preparing a liquid composition of the compounds, in a process of lyophilization and spray-drying (i.e. preparing lyophilized particles) with excipients, which can amorphize them, e.g., cyclodextrins and their derivatives, e.g. .2 -hydroxypropyl-.beta. -cyclodextrin, 3 -hydroxypropyl-.beta. -cyclodextrin; polyvinylpyrrolidone (PVP). ([0100]).  The technique further involves kneading and co-grinding (i.e. mixing). ([0100]).  Preferably the excipients are selected from 2 -hydroxypropyl-.beta. -cyclodextrin, 3 -hydroxypropyl-.beta. -cyclodextrin. ([0101]).
A means of administration includes e.g. oral, parenteral, etc. ([0095], [0097]).
The HMG-CoA reductase inhibitor is administered in an amount from 0.05 mg/kg to 5 mg/kg, which for a 70 kg man corresponds to 3.5 mg to 350 mg. ([0087]).
Palem or Scaramuzzino do not explicitly disclose reconstituting the particles into solution for injection.
Bachovchin relates to compositions, and methods of treatment of diseases such as cardiovascular diseases, atherosclerosis, etc. (known precursors to one of skill in the art to MI and stroke) comprising pyridines, alone, or in combination with statins, such as atorvastatin, mevastatin, etc. (Abstract, [0010]).  Bachovchin specifically discloses that the compositions according to the invention can be prepared in a solid or liquid form, including adapted for parenteral administration, for example, by subcutaneous, intramuscular, intravenous or epidural injection. ([0354]).  Bachovchin further discloses that the pharmaceutical compositions in dispersion, suspension, or powder form may be reconstituted into sterile injectable solutions, which may contain antioxidants, buffers, solutes, etc. ([0380]).
Palem discloses a pH of 7.4 according to Applicant’s claims, and a slightly lower of pH of 6.8.  Other cumulative art has further addressed the significance of optimizing the pH, and of alkaline pH, for the stability of the formulation.  
Kerc relates to stable solid pharmaceutical preparations of various HMG-CoA reductase inhibitors/ statins, such as atorvastatin, mevastatin, etc. (p. 1, ll. 14-18).  It discloses that the stability of the active substance in acidic environment is one of the major causes of degradation, and that stability is improved by maintaining an alkaline environment, e.g. pH above 9.  (p. 2, ll. 10-32).  Kerck discloses a stable formulation with a pH range from 7 to 11. (p. 3, ll. 26-30).  
Accordingly, it would have been obvious to a person of skill in the art at the time of the invention to combine the teachings of Palem, Debetten-Court, Patel, Scaramuzzino, Bachovchin and Kerc in order to practice Applicant’s claimed pharmaceutical formulation and process of making with a reasonable expectation of success.  The skilled artisan would have been motivated to prepare inclusion complexes in a liquid formulation of a statin and a cyclodextrin motivated by the desire to improve drug solubility, and would have been motivated to employ lyophilizing motivated by the knowledge that they are alternative techniques employed in the pharmaceutical arts for removal of solvent, and preparing lyophilized particles of a drug.  The skilled artisan would have been further motivated to do so, because both solid and liquid formulations of statins were disclosed in the art, and the art recognized the importance of pH in improving stability, and the significance of adding cyclodextrins, such as hydroxyl-propyl-beta-cyclodextrin, in order to improve the solubility of statins, such as atorvastatin.  Patel or Scaramuzzino do not explicitly disclose the atorvastatin concentrations in mg/ml, and the amount of the hydroxyl-propyl-beta-cyclodextrin.  However, it would have been obvious by a person of skill in the art to optimize these amounts, in order to achieve the best ratio of products in the pharmaceutical formulation, which gives the optimal solubility and therapeutic efficacy.  "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627